Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Pamela Jo Bunker appeals the district court’s order denying leave to proceed in forma pauperis. On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Bunker’s informal brief does not challenge the basis for the district court’s disposition, Bunker has forfeited appellate review of the court’s order. See Williams v. Giant Food Inc., 370 F.3d 423, 430 n.4 (4th Cir. 2004). Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
DISMISSED